MEMORANDUM **
Shi Jie Pan appeals from the district court’s decision, following a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), that the sentence it imposed would not have been materially different had it known that the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pan contends that, at sentencing, the district court violated his due process rights by requiring the government to prove the factual basis for five Guidelines enhancements by only a preponderance of the evidence, even though the enhancements had an extremely disproportionate impact on his sentence. Because Pan did not raise this contention in his original appeal, it is unreviewable. See United States v. Thornton, 511 F.3d 1221, 1228-29 (9th Cir.2008); United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.